DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/01/2022 has been entered. Claims 1-7 and 9-20 remain pending in the application.  
Terminal Disclaimer
The terminal disclaimer filed on 08/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,893,681 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7 and 9-19, the closest prior art is Persiani (US 2022940 A) in view of Spiess (US 2642794 A), Hoshino (JP 2015159734 A), and Jammet (US 5447534 A).
Regarding claim 1, Persiani teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) a method for cooking food, wherein a Frankfurter (material to be treated) has a sausage casing (sheathing of a material to be treated) and the Frankfurter is impaled upon electrodes that penetrate the sausage casing and extend into the meat filling. Figure 3 of Persiani shows two spaced apart electrodes7 (first and second electrodes) wherein the distance between the electrodes is such that a Frankfurter 8 may be penetrated on either end, i.e. the distance between the electrodes is in relation to the material to be treated. 
Persiani is silent on each electrode having a comb-like set of needles. Persiani is further silent on rotationally moving the needle of the first electrode about an axis of the needle during the penetration; and rotating the needle in a respective directionally changed rotational movement during removal of the first electrode. Persiani is also silent on regulating a power source of alternating current having a predetermined frequency through the electrodes by dividing a heating of the food product into temporal sections based on the food product heating to a predetermined temperature.
Spiess teaches (Col. 4, lines 47-52 ;Col. 5, lines 68-72, Fig. 2 #30, 32) an electric frankfurter cooker, wherein a frankfurter is impaled on electrodes 30 with two or more electrode pins 32 (comb-like needles).
Hoshino teaches (Paragraph 0001, 0005) an AC high electric field sterilization method, wherein a fluid food or a solid-liquid mixed food material is continuously flowed in a gap between narrow electrodes and an AC high voltage is applied between the electrodes. Hoshino further teaches (Paragraph 0029) the alternating current is not a continuous pulse, but has a pause period TP (i.e. the current is applied in temporal sections). Hoshino further teaches (Paragraph 0068) the alternating current has a base frequency f that is preferably about 10 to 400 kHz. Hoshino also teaches (Paragraph 0118)  heating to a specific temperature in Example 1. 
Jammet teaches (Col. 2, lines 53-61) an electrode having a retractable screw comprises a body provided with an internal screw thread, an inner mechanical screw cooperative with said screw thread, and a biological screw connected at one of its ends to the mechanical screw, the other end, of helical shape, being provided for penetrating the fibrous tissues of the heart by rotation. Jammet further teaches (Col. 6, lines 35-38) the electrode according to the invention may be easily withdrawn by reverse rotation of the actuating cable which drives the mechanical screw in reverse rotation. Figure 11 A depicts the electrode rotating about the axis of the electrode. 
However, Jammet is directed to treatment of heart tissue and not food and there is not sufficient motivation to apply the teaching of Jammet to Persiani. Therefore, claim 1 is allowable over the prior art.
Claims 2-7 and 9-18 are allowable over the prior art as a result of depending upon allowable claim 1. 
Regarding claim 19, Persiani teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) a method for cooking food, wherein a Frankfurter (food product) has a sausage casing (sheathing of a material to be treated) and the Frankfurter is impaled upon electrodes that penetrate the sausage casing and extend into the meat filling. Figure 3 of Persiani shows two spaced apart electrodes 7 (first and second electrodes) wherein the distance between the electrodes is such that a Frankfurter 8 may be penetrated on either end, i.e. the distance between the electrodes is in relation to the material to be treated. 
Persiani is silent on each group of electrodes including a comb-like set of needles having a second distance from each other, wherein the first distance is larger than or equal to the second distance. Persiani is also silent on regulating a power source of alternating current having a predetermined frequency through the electrodes by dividing a heating of the food product into temporal sections based on the food product heating to a predetermined temperature.
Spiess teaches (Col. 4, lines 47-52 ;Col. 5, lines 68-72, Fig. 2 #30, 32) an electric frankfurter cooker, wherein a frankfurter is impaled on electrodes 30 with two or more electrode pins 32 (comb-like needles). As can be seen from Figures 1 and 2 of Spiess, the first distances is larger than the second distance. 
Hoshino teaches (Paragraph 0001, 0005) an AC high electric field sterilization method, wherein a fluid food or a solid-liquid mixed food material is continuously flowed in a gap between narrow electrodes and an AC high voltage is applied between the electrodes. Hoshino further teaches (Paragraph 0029) the alternating current is not a continuous pulse, but has a pause period TP (i.e. the current is applied in temporal sections). Hoshino further teaches (Paragraph 0068) the alternating current has a base frequency f that is preferably about 10 to 400 kHz. Hoshino also teaches (Paragraph 0118)  heating to a specific temperature in Example 1. (It should be noted that while Hoshino does not teach electrodes that directly penetrate a casing, the electrodes are in direct contact with the food material and thus applicable to Persiani).
Jammet teaches (Col. 2, lines 53-61) an electrode having a retractable screw comprises a body provided with an internal screw thread, an inner mechanical screw cooperative with said screw thread, and a biological screw connected at one of its ends to the mechanical screw, the other end, of helical shape, being provided for penetrating the fibrous tissues of the heart by rotation. Jammet further teaches (Col. 6, lines 35-38) the electrode according to the invention may be easily withdrawn by reverse rotation of the actuating cable which drives the mechanical screw in reverse rotation. Figure 11 A depicts the electrode rotating about the axis of the electrode. 
However, Jammet is directed to treatment of heart tissue and not food and there is not sufficient motivation to apply the teaching of Jammet to Persiani. Therefore, claim 19 is allowable over the prior art.
Regarding claim 20, the closest prior art is Persiani (US 2022940 A) in view of Spiess (US 2642794 A), Hoshino (JP 2015159734 A), Bolshakov (SU 1251841 A1), and Jammet (US 5447534 A).
Persiani teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) a method for cooking food, wherein a Frankfurter (food product) has a sausage casing (sheathing of a material to be treated) and the Frankfurter is impaled upon electrodes that penetrate the sausage casing and extend into the meat filling. Figure 3 of Persiani shows two spaced apart electrodes 7 (first and second electrodes) wherein the distance between the electrodes is such that a Frankfurter 8 may be penetrated on either end, i.e. the distance between the electrodes is in relation to the material to be treated. Persiani further teaches (Page 2, left column, lines 22-27; Fig. 3 #7, 8) the sausage casing is penetrated by electrodes, and Fig. 3 shows that the electrodes penetrate on end areas of the Frankfurter and thus on end areas of the casing. Persiani further teaches (Page 1, Right Column, lines 42-43) the Frankfurter may be easily curve, i.e. the Frankfurter is flexible. The sausage casing on the Frankfurter must necessarily be flexible also in order for the Frankfurter to be curved.
Persiani is silent on each group of electrodes including a comb-like set of needles having a second distance from each other. Persiani is further silent on the material to be treated being accommodated in a space between two conveyor belts. Persiani is further silent on regulating a power source of alternating current through the electrodes by heating the food product into temporal sections, wherein during a first temporal section the food product is heated to a first temperature and after an interruption the food product is heated to a second temperature during a second temporal section. 
Spiess teaches (Col. 4, lines 47-52 ;Col. 5, lines 68-72, Fig. 2 #30, 32) an electric frankfurter cooker, wherein a frankfurter is impaled on electrodes 30 with two or more electrode pins 32 (comb-like needles). As can be seen from Figures 1 and 2 of Spiess, the first distances is larger than the second distance. 
Bolshakov teaches (Paragraph 0005; Fig. 1 #1-4) a device for massaging meat including a working body 1, which is formed of two plate conveyors - upper 2 and lower 3, located parallel to one another and equipped with electrodes 4. Figure 1 depicts a piece of meat between conveyors 2 and 3 wherein the electrodes 4 on lower conveyor 3 extend up towards upper conveyor 2, and the electrodes 4 on upper conveyor 2 extend down towards lower conveyor 3. 
Hoshino teaches (Paragraph 0005) an AC high electric field sterilization method, wherein a fluid food material is continuously flowed in a gap between narrow electrodes and an AC high voltage is applied between the electrodes. Hoshino further teaches (Paragraph 0029) the alternating current is not a continuous pulse, but has a pause period TP (i.e. the current is applied in temporal sections). Hoshino further teaches (Paragraph 0068) the alternating current has a base frequency f that is preferably about 10 to 400 kHz. Hoshino also teaches (Paragraph 0118, 0140) experimental examples where the electrodes are used to raise the temperature of a test solution, wherein Example 1 leads to a rise in temperature of 5°C and Example 4 leads to a rise in temperature of 20°C where the larger temperature rise is due to an increased number of pulses, (i.e. it is understood that more pulse of current leads to a further increase and temperature and one of ordinary skill in the art would understand from Hoshino that multiple pulses (temporal sections) with corresponding pause periods occur where there is a corresponding increase in temperature during each pulse).
Jammet teaches (Col. 2, lines 53-61) an electrode having a retractable screw comprises a body provided with an internal screw thread, an inner mechanical screw cooperative with said screw thread, and a biological screw connected at one of its ends to the mechanical screw, the other end, of helical shape, being provided for penetrating the fibrous tissues of the heart by rotation. Jammet further teaches (Col. 6, lines 35-38) the electrode according to the invention may be easily withdrawn by reverse rotation of the actuating cable which drives the mechanical screw in reverse rotation. Figure 11 A depicts the electrode rotating about the axis of the electrode. 
However, Jammet is directed to treatment of heart tissue and not food and there is not sufficient motivation to apply the teaching of Jammet to Persiani. Therefore, claim 20 is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792